BROSMAN, Judge
(concurring in part and dissenting in part) :
Substantively, I agree without reservation. However, I see no reason to prolong the ultimate disposition of this case unnecessarily by further reference to a board of review. Although certainly a permissible disposition, I think it far more desirable for this Court itself to take the action left to the board of review. I would affirm the findings relating to the offenses of absence without leave in violation of Article 86, as affirmed by the board of review, and of missing movement in violation of Article 87, as found by the court-martial and approved by the convening authority.